Citation Nr: 0311370	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran had active military service from August 1948 to 
October 1951.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2000 the Board remanded this matter for further 
development and adjudicative action.  

In January 2003 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for appellate review.

The Board notes that an issue of entitlement to service 
connection for a back injury formerly before the Board has 
been rendered moot by the RO's January 2003 rating decision 
that granted service connection for this disorder.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.
During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002).  This liberalizing legislation is applicable to the 
appellant's claim.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  

Besides eliminating the requirement that a claimant submit 
evidence of a well-grounded claim, it provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Specifically, it requires VA to notify 
the claimant and the claimant's representative, if any, of 
information required to substantiate a claim.  

The VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and contains an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA." 66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The veteran alleges in essence that he developed bladder 
cancer and pneumonia due to an exposure to asbestos while 
serving in the Navy.  He alleges that his duties in the Navy 
caused him to undergo exposure to asbestos; lead-based paint 
exposure (lead based grinding dust); acetone exposure and 
other chemicals in an October 1998 statement.
Service medical records are noted to show treatment for 
respiratory and urinary problems.  Specifically he was 
treated for pneumonitis in October 1948 and urethritis due to 
gonococci bacteria in January 1950.  His October 1951 
separation examination showed normal findings for the lungs 
and genitourinary system. 

Service personnel records reflect that the veteran served 
aboard the U.S.S Coolbaugh from 1949 to 1951.  In his August 
1999 hearing testimony he alleges that he slept underneath 
pipes that were covered in asbestos while aboard this ship.  

Naval Records show the duties of a seaman during the time of 
the veteran's service included maintaining the ship's 
compartments, decks, machinery and equipment.  The Navy's 
response to a January 2001 request for records of asbestos 
exposure reflects that there is no way of determining the 
extent of asbestos exposure the veteran may have had during 
his active Naval service.  However the general specifications 
for ships during the time he was serving were noted to have 
required heated surfaces to be covered with insulation and 
that it was highly probable that such insulation was 
asbestos.  Items to be covered included piping, flanges, 
valves, fittings, machinery, boilers and heaters.  The Navy 
confirmed that the veteran's occupation was as a seaman.  The 
probability of exposure due to asbestos was minimal, but a 
positive statement that the veteran was or was not exposed 
could not be made.

Pursuant to the Board's December 2000 remand, the veteran 
underwent a series of VA examinations in February through 
June 2002.  The report of a February 2002 VA genitourinary 
examination, as well as an April 2002 follow up are noted to 
be in handwriting that is illegible at times and there is no 
typewritten transcription of this report.  The April 2002 
follow up is unclear as to what questions it is answering.  
Furthermore subsequent to this examination, additional 
records from Kaiser Permanente were obtained in December 
2002.  

Regarding the February 2002 VA pulmonary examination, or the 
June 2002 follow up, it is not clear whether the claims file 
was reviewed.  The examiner made no comment upon the February 
2002 X-ray findings showing chest plaque that was possibly 
caused by asbestos.  

The February 2002 examination indicated that no current 
respiratory disability could be determined without further 
testing and the June 2002 follow up indicated that the 
additional pulmonary exercise testing could not be completed 
due to the veteran having experienced unspecified dizziness 
that required testing to stop.  Since this incident the 
veteran is noted to have received treatment for heart disease 
through November 2002, as shown in the additional records 
from Kaiser Permanente.  

In light of these deficiencies shown in the most recent VA 
examinations as well as the additional evidence having been 
submitted in December 2002, the Board finds that another 
remand is necessary in this matter.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107;  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should convert the handwritten 
VA genitourinary examination reports from 
February 2002 and April 2002 into a 
typewritten report.  

3.  The RO should return the claims file 
to the VA genitourinary examiner for 
further review and to obtain an opinion 
as to the nature, extent of severity, and 
etiology of any current bladder 
disability which may be present.  

If this examiner is no longer available, 
the claims file should be forwarded to 
another appropriate specialist, with 
additional examination at the option of 
the examiner.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the original or alternate 
examiner prior and pursuant to conduction 
and completion of the claims file review.  

The examiner must annotate the report 
that the claims file was in fact reviewed 
in conjunction with the report.  In 
particular the examiner must address the 
service medical records of showing 
treatment for gonococci urethritis in 
January 1950, as well as the Naval 
records indicating asbestos exposure.  
The examiner must also review and address 
the additional private medical records 
added to the record in December 2002.  

Additional examination of the veteran is 
at the option of the examiner, and if 
such is the case, any indicated special 
tests, to should be undertaken.

The examiner should review the veteran's 
complete medical history, and upon doing 
so answer the following questions:

(a) Has or does the veteran currently 
have bladder cancer? If not, what, if 
any, is the current nature of his bladder 
disability?

(b) Is it at least as likely as not that 
the veteran's current bladder disability 
was incurred coincident with his military 
service, including as secondary to 
asbestos exposure, lead paint exposure 
(lead based grinding dust), acetone 
exposure, or in-service exposure to any 
other substances (see the veteran's 
October 1998 statement)?  The examiner 
should also give an opinion as to whether 
any current bladder disability found 
initially began as urethritis treated in 
service in January 1950.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examination report must 
be legible.  

4.  The RO should schedule the veteran 
for a VA respiratory examination 
conducted by an appropriate specialist to 
determine the current nature, extent of 
severity, and etiology of any respiratory 
disorder(s), which may be present.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  In particular the 
examiner must address the service medical 
records of showing treatment for 
pneumonitis in October 1948 as well as 
the Naval records indicating asbestos 
exposure.  The examiner must also review 
and address the additional private 
medical records added to the record in 
December 2002.  The examiner must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examination.

Any further indicated special studies 
should be conducted as warranted.

The examiner should review the veteran's 
complete medical history, and upon doing 
so answer the following questions:

(a) Does the veteran have a current 
respiratory disability, and if so, what 
is its nature?

(b) Is it at least as likely as not that 
any respiratory disability found was 
incurred coincident with the veteran's 
military service, including as secondary 
to asbestos exposure; lead-based paint 
exposure (lead based grinding dust); 
acetone exposure; or in-service exposure 
to any other substances (see the 
veteran's October 1998 statement)?  The 
examiner should also give an opinion as 
to whether any current lung disability 
found initially began as pneumonitis 
treated in service in October 1948.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examination report must 
be legible.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and file review report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement of 
service connection for a respiratory 
disorder claimed as pneumonia and for 
bladder cancer.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of his claim.  38 C.F.R. § 3.655 (2002).

	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




